*576ON REHEARING.
The affirmative charge given by the court for the appellee, as referred to in the foregoing opinion, read as follows:
“The court charges the jury that if they believe the evidence in this case, their verdict must be for the plaintiff for $250, with interest from the date of the payment of the check by the bank to the rendition of the verdict; the amount of the verdict not to exceed the sum claimed in the complaint.”
It is urged by the appellant in application for rehearing that, although it be conceded that such charge was correct in so far as it instructed the jury that if they believed the evidence they must find for plaintiff, yet such charge was erroneous in that it went further and instructed them also that, if they found for the plaintiff, the amount of damages they should assess would be the value of the $250 of plaintiff’s money that had been so paid out by the bank on the mentioned check, together with interest thereon.
This is the rule for the admeasurement of damages obtaining in a case where the depositor sues the bank for money of his that the bank has paid out on a check that had, by notice to the bank, been revoked before such payment or an acceptance (People’s Savings Bank & Trust Co., 40 South. 346); and we see no reason why a different rule should obtain here, where the money is paid out, not, as in the other case, because of the negligence of the bank in failing to give heed to the revoking notice, but as a proximate result of the negligence of defendant telegraph company in failing as plaintiff’s agent to transmit correctly to the bank such revoking notice. The fact, if it be a fact, as suggested by appellant’s counsel, though we do not think the evidence sus*577tains the contention, that the amount of plaintiff’s money so paid out by the bank as a result of defendant’s negligence went in discharge or part payment of a debt or obligation due by plaintiff to the drawee of the check or draft does not, we think, alter the case or lessen the amount of damages that plaintiff is entitled to recover, since there is here no evidence whatever tending to show that the plaintiff authorized the payment (all of the evidence being, as seen, to the contrary), or that he subsequently in any way ratified it.
The rule is well settled that “no man can make another his debtor without his consent” — that no man can by paying the debt of another without his request malte that other his debtor, unless that other avails himself of the payment by insisting on it as a satisfaction of the debt. — Denby v. Mellgrew, 58 Ala. 147. There is, as said, no evidence whatever that plaintiff has availed himself of the payment by insisting on it to the drawee as a satisfaction of the debt. This without more is sufficient to dispose of defendant’s contention on rehearing; consequently we need not, and do not, consider as to whether there are not also other sufficient answers.
The other suggestion of appellant on application for rehearing, which is, in substance, that if we adhere to our holding in the original opinion to the effect that the bank had the right to act on the telegram as delivered to it and was not bound to make inquiry, it will result in laying down a rule that a bank could act on a forged telegram, and that, if ignorant of the forgery, it could escape liability, is, we think, indeed farfetched and has no bearing whatever on the case we consider and are considering, where no question whatever of forgery has arisen. The authenticity and genuineness of the telegram here is admitted. Nor is there anything in what we have said in the opinion to conflict with the *578holding, quoted in appellant’s application for rehearing from the case of Curtice v. London City & Midland Bank (British Ruling Cases, 417), as is too clear from such quotation itself to need comment, to wit:
“Though a telegram countermanding a check may reasonably be acted on by a banker, at least to the extent of postponing the honoring of the check until further inquiry can be made, yet a banker is not bound to accept an unauthenticated telegram as sufficient authority for the serious step of refusing payment.”
Such is not this case at all.